Citation Nr: 1403697	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  13-10 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1988 to July 1991, with subsequent service in the Army National Guard of Missouri from April 1992 to April 1993.  

This appeal comes to the Board of Veterans' Appeals (the Board) from a December 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA system to ensure complete review of the evidence of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following active duty service from July 1988 to July 1991, the Veteran served in the Army National Guard of Missouri from April 1992 to April 1993.  No service treatment records from the Veteran's National Guard service are currently associated with the claims file.  In March 2011, the RO requested such records from the Records Management Center (RMC).  The RMC responded that no such records were at the facility and in October 2011, the RO made a formal finding that the Veteran's complete service treatment records were unavailable.  The Veteran's representative noted that the Adjutant General had apparently not been contacted; indeed, despite the foregoing, there is no indication that the Veteran's National Guard service treatment records were requested from the Missouri Office of the Adjutant General or from the Veteran's Army National Guard unit.  The representative's request is a sufficient assertion that the records are relevant to the Veteran's claims.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  As any outstanding service treatment records from the Veteran's National Guard service are potentially relevant to the Veteran's claims, these records should be requested from the Missouri Office of the Adjutant General and the Veteran's Army National Guard unit.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Missouri Office of the Adjutant General, the Veteran's Army National Guard unit (obtain unit assignment information from the Veteran first if necessary), and any other appropriate records repository to obtain the Veteran's service treatment records from his National Guard service.  The procedures set forth in 38 C.F.R. § 3.159(c) regarding records requests from Federal facilities must be followed.  All records or responses received should be associated with the claims file.  

2.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for hearing loss and/or tinnitus.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding relevant records with the claims file.  If no records are obtained, obtain a negative response and associate such response with the claims file.  

3.  If, and only if, additional records are received in response to the above records requests, arrange for the examiner who conducted the December 2011 VA examination, if available, or an appropriate substitute, to prepare an addendum opinion.  The examiner is asked to state whether there are any additions or changes to the opinions expressed in the report from the December 2011 VA examination.  If a new examination is deemed necessary to provide the requested opinion, such examination should be scheduled.  The claims file must be made available to the examiner in conjunction with the above, and the opinion must note review of such.  All necessary testing must be conducted.  A rationale for all opinions must be provided.  

4.  After the above development is complete, readjudicate the claims on appeal.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


